DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 73-76, 101, 103, 105 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Byrne (U.S. Pub. No. 2018/0363594).
Regarding claim 73, Byrne discloses an evaporative emission control canister system comprising: 
an evaporative emission control canister (101) comprising no more than one canister adsorbent volume (considered to be the one volume comprised of 201-204 since they are all adjacent adsorbent volumes) comprising a canister adsorbent material (204) having a total canister adsorbent material volume, and 
no more than one bleed emission scrubber (300 disclosed in paragraph 109 in requiring at least one not more than one and so addresses this limitation, also disclosed is that 301-305 are multiple volumes with the just one adsorbent running through them all but they are not distinct volumes since they adjacent and so can be considered one volume); 
wherein the bleed emission scrubber comprises a scrubber adsorbent volume (301 which is disclosed in paragraph 114 as being able to be the same as the main canister),
 wherein the scrubber adsorbent volume comprises no more than one scrubber adsorbent material (301) and has a g-total butane working capacity (BWC) of .1 grams to less than 2 grams (paragraph 138 there is disclosure stating a nominal BWC of 1 g/dL which is disclosed in paragraph 271 as being the butane purged / volume.  As a result when paragraph 280 discloses that the volume of the adsorbents is .7 then the amount of butane purged would be .7 g which would be the g-total BWC being between 2>x>.1 g); 
wherein the bleed emission scrubber is in fluid communication with the evaporative emission control canister (shown in fig. 2); 
wherein the evaporative emission control canister system is configured to permit sequential contact of the canister adsorbent volume and the scrubber adsorbent volume by the fuel vapor (vapor would travel sequentially from 204 to 301 as disclosed in paragraph 127); and 
wherein the evaporative emission control canister system has a 2-Day Diurnal Breathing Loss (DBL) of less than about 20 mg under the California Bleed Emission Test Protocol (BETP) as of March, 22, 2012, (cited by the reference in paragraph 5 and 305) when tested under the following test conditions: 
(i) the total canister adsorbent material volume in the evaporative emission control canister is 2.5L and at a purge volume of 80 bed volumes; or 
(ii) the total canister adsorbent material volume in the evaporative emission control canister is 1.9L and at a purge volume of 135 bed volumes (paragraphs 36 and 142 discloses similar conditions).
Regarding claim 74 which depends from claim 73, Byrne discloses further comprising 
a fuel vapor purge tube (106 is the purge tube to connect to an engine disclosed in paragraph 106) for connecting the evaporative emission control canister to an engine, 
a fuel vapor inlet (104 is the inlet from a fuel tank disclosed in paragraph 106)
a vent conduit (107 to 105 vents to the atmosphere) for venting the evaporative emission control canister to the atmosphere and for admission of purge air to the evaporative emission control canister.
Regarding claim 75 which depends from claim 73, Byrne discloses wherein the canister adsorbent material is selected from the group consisting of 
activated carbon, carbon charcoal, zeolites, (clays option addressed)
clays (disclosed in paragraph 158), 
porous polymers, porous alumina, porous silica, molecular sieves, kaolin, titania, ceria, and combinations thereof (clays option addressed).
Regarding claim 76 which depends from claim 75, Byrne discloses wherein the activated carbon is derived from a material including a member selected from the group consisting of wood, wood dust, wood flour, cotton linters, peat, coal, coconut, lignite, carbohydrates, petroleum pitch, petroleum coke, coal tar pitch, fruit pits, fruit stones, nut shells, nut pits, sawdust, palm, vegetables, synthetic polymer, natural polymer, lignocellulosic material, and combinations thereof (clays option addressed).
Regarding claim 101 which depends from claim 73, Byrne discloses wherein the scrubber adsorbent volume has an effective BWC of from about 0.5 grams/dl to less than 2 grams/dl (Abstract states less than 1).
Regarding claim 103 which depends from claim 73, Byrne discloses wherein the evaporative emission control canister has a canister adsorbent volume of 3.5 L or less, 3.0 L or less, 2.5 L or less, or 2.0 L or less (paragraph 280 discloses a 1.8 L volume).
Regarding claim 105 which depends from claim 104, Byrne discloses wherein the evaporative emission control canister system has a 2-Day Diurnal Breathing Loss (DBL) of less than about 10 mg under the California Bleed Emission Test Protocol (BETP) as of March 22, 2012 (paragraph 5 and 323 discloses these values).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 77, 78, 81, 83, 85, 87-91, 96-98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byrne (U.S. Pub. No. 2018/0363594) as applied to claim 73 above, and in view of Romanos (U.S. Pub. No. 2013/0190542).
Regarding claim 77 which depends from claim 73, Byrne discloses wherein the scrubber adsorbent material comprises 
at least one of: i. a butane affinity of greater than 60% at 5% butane (disclosed in paragraph 136); ii. a butane affinity of greater than 35% at 0.5% butane; iii. a micropore volume greater than about 0.2 ml/g and a mesopore volume greater than about 0.5 ml/g.
Byrne does not disclose a particulate carbon, wherein the particulate carbon has a BET surface area of at least about 1300 m2/g.
Romanos, which deals in particulate carbons for adsorbents, teaches a particulate carbon, wherein the particulate carbon has a BET surface area of at least about 1300 m2/g (paragraph 8 discloses a value of 2000 m2/g).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Byrne with the surface area of Romanos because this allows for a custom design for the desired application (paragraph 7).
Regarding claim 78 which depends from claim 77, Byrne discloses wherein the particulate carbon has an n-butane adsorption capacity of at least about 40 ml/g (paragraph 31 discloses this capacity) at about 3 mm Hg n-butane pressure (paragraph 221 discloses that this was done at a greater pressure).
Regarding claim 81 which depends from claim 77, Romanos discloses the particulate carbon has a BET surface area of from about 1300 m2/g to about 2500 m2/g (disclosed in paragraph 163).
Regarding claim 83 which depends from claim 77, Romanos discloses wherein the particulate carbon has a micropore volume of from about 0.20 ml/g to about 0.35 ml/g (paragraph 121 discloses a micropore of .32 cc/g.  note 1cc/g = 1 ml/g).
Regarding claim 85 which depends from claim 77, Romanos discloses wherein the particulate carbon has a mesopore volume of from about 0.5 ml/g to about 0.8 ml/g (paragraph 121 discloses a mesopore range of greater than .25 cc/g.  note 1cc/g = 1 ml/g).
Regarding claim 87 which depends from claim 77, Romanos discloses wherein the particulate carbon has a BET surface area of about 1400 m2/gram (paragraph 163 discloses a value of 1500 m2/g), a micropore volume of about 0.3 ml/g, and a mesopore volume of about 0.75 ml/g (paragraph 121 discloses a micropore of .32 cc/g and a mesopore range of greater than .25 cc/g.  note 1cc/g = 1 ml/g).
Regarding claim 88 which depends from claim 77, Byrne discloses wherein the bleed emission scrubber comprises a substrate (paragraph 29 discloses a substrate).
Regarding claim 89 which depends from claim 88, Byrne discloses wherein the substrate is selected from the group consisting of foams, monolithic materials, non-wovens, wovens, sheets, papers, twisted spirals, ribbons, structured media of extruded form, structured media of wound form structured media of folded form, structured media of pleated form, structured media of corrugated form, structured media of pored form, structured media of bonded form (paragraph 156 discloses that the substrate can be bonded and BRI of structured media would be met by any physical media bonded to the adsorbent), and combinations thereof (bonded form option addressed).
Regarding claim 90 which depends from claim 88, Byrne discloses wherein the substrate is molded, formed or extruded with a mixture comprising the scrubber adsorbent material (paragraph 156 discloses that the substrate is formed with the adsorbent in discussing the substrate as the “heat input unit”).
Regarding claim 91 which depends from claim 88, Byrne discloses wherein the substrate comprises a coating, wherein the coating comprises the scrubber adsorbent material and a binder (the substrate is disclosed as a layer on the adsorbent with a binder in paragraph 156).
Regarding claim 96 which depends from claim 91, Byrne does not disclose wherein the coating thickness is less than about 500 microns.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the coating be less than 500 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05.  This is simply a coating on a system that is dealing with measurements in this range which would make this operation range appropriate.
Regarding claim 97 which depends from claim 91, Romanos discloses wherein the binder is present in an amount from about 10% to about 50% by weight relative to the particulate carbon (this weight range is disclosed in paragraph 113).
Regarding claim 98 which depends from claim 91, Byrne discloses wherein the binder is an organic polymer (paragraph 156 discloses that the substrate is a heat input unit consisting of conductive materials that can be a conductive adsorbent.  Paragraph 158 discloses that the adsorbents can be made from “natural polymers” which are organic.).

Response to Arguments
Applicant's arguments filed 12/22/21 have been fully considered but they are not persuasive.  Applicant argues on page 7 that the disclosed retentivity is not the same as g-total BWC claimed and so is not anticipatory.  In reviewing the disclosure of the application page 35 states “"g-total BWC" refers to the amount of butane purged under standard test conditions (e.g., ASTM D5228)”.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case a similar unit of measurement was used in order to address the adsorbent material limitation since it is unclear if the ASTM standard was also a part of this limitation having not been claimed.  As to whether this reference meets this limitation in paragraph 138 there is disclosure stating a nominal BWC of 1 g/dL which is disclosed in paragraph 271 as being the butane purged / volume.  As a result when paragraph 280 discloses that the volume of the adsorbents is .7 then the amount of butane purged would be .7 g which would be the g-total BWC being between 2>x>.1 g.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747